DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-11, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2021.  Applicant has amended the claims and cancelled claims leaving Group II, claims 12, 2-3, 5-11, 13, 15-17, and 24 being currently pending and claims 20 and 22 are withdrawn due to the presence of an “X” reference.  Once the elected claims are determined to be allowable, rejoinder will be considered where possible.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 states the reactive diluent is present, however, claim 12, from which it depends, already requires the presence of the reactive diluent.  The claim does limit the compound to a polyester methacrylate, therefore, it does still further limit the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least one urethane oligomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 12, from which it depends, does not require the urethane to be an oligomer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 2-3, 5, 7-11, 15-17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waller (WO96/15179).
With regards to claims 12, 3, and 10, Waller teaches a radiation curable composition for orthodontic articles (abstract) that contains a urethane dimethacrylate resin at a concentration of 68.6%, hydroxyethylmethacrylate as a diluent monomer (having a Tg of 77°C) at a concentration of 27.21%, dimethylaminoethylmethacrylate (Tg of 18°C) at a concentration of 0.2% (pages 11-12 example 4), and a photoinitiator at a concentration of 1% (pages 12-13 example 5).  Waller teaches the monomer to be prepolymer form (example 3, page 10).
With regards to claim 2, Waller teaches the urethane to be a urethane dimethacrylate (pages 11-12 example 4).
With regards to claim 5, Waller teaches the monomer diluents to include methacrylate (pages 11-12 example 4).
With regards to claim 7, Waller teaches the monomer diluent to include hydroxyethyl methacrylate and dimethylaminoethylmethacrylate (pages 11-12) reading on polyester methacrylates.
With regards to claims 8, 15, 16, and 17, Waller is silent on the properties including hydrophilic-lilpophilic balance (HLB), elongation at break, tensile strength, and modulus of the composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed 
With regards to claims 9 and 11, Waller teaches the addition of a photoinitiator (pages 10 and 11).
With regards to claim 24, Waller teaches the composition to include a filler (pages 10-11 example 3).


Claims 12, 2-3, 5-11, 13, 15-17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland et al (WO 2015/200201).
With regards to claim 12, Rolland teaches a resin composition (title) that is used for dental applications (page 6) that contains a urethane oligomer at a concentration of 52.6%, two reactive diluents that include IBMA (isobornyl methacrylate, having a Tg of 94°C) and PEMA (phenoxy ethyl methacrylate) (page 55 table 30) and other monomers include 2-EHMA (ethylhexyl methacrylate having a Tg of -10°C) (page 50 table 25) wherein the amount of reactive diluent is 52.77 or 30.57% (page 51 tables 29 and 30), and a photoinitiator (page 55 table 30).  
With regards to claim 2, Rolland teaches the oligomer to include urethanes (page 13).
With regards to claim 3, Rolland teaches the diluent to include phenoxy ethyl methacrylate (as applicants cite in the specification as reading on a monomer that acts as a compatibilizer) at a concentration of 14.9% for 52.6% (page 55).
With regards to claims 5 and 7, Rolland teaches the monomers to include (meth)acrylates (page 55).
With regards to claim 6, Rolland teaches the diluent to include phenoxy ethyl methacrylate at a concentration of 14.9% wherein the total concentration of the monomer is 19.9% (reading on 74.9%) (page 55).
With regards to claim 8, Rolland is silent on the properties including hydrophilic-lilpophilic balance (HLB of the composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 9 and 11, Rolland teaches the composition to contain a photoinitiator (page 3).
With regards to claim 10, Rolland teaches the monomer to be a prepolymer (page 3).
With regards to claim 13, Rolland teaches the composition to be used to make three-dimensional objects layer by layer (page 1).
With regards to claim 15, Rolland teaches the composition to have an elongation at break of 50 or 100% to 1000 (page 15).
With regards to claim 16, Rolland teaches the tensile strength of the composition to be in the range of 30 to 100 MPa (page 27).
With regards to claim 17, Rolland teaches the Young’s modulus to be from 0.1 to 4 gigapascals (page 15).
With regards to claim 24, Rolland teaches the addition of a filler (example 62).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763